TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-96-00161-CV





Texas Workers' Compensation Commission, Appellant


v.


Paul Douglas Kellum, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT

NO. 95-08959, HONORABLE PAUL R. DAVIS, JR., JUDGE PRESIDING





PER CURIAM

	The parties have filed a joint motion to dismiss this appeal.  The motion is granted. 
Tex. R. App. P. 59(a)(1)(A).
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Aboussie and Kidd
Dismissed on Joint Motion
Filed:  May 22, 1996
Do Not Publish